Name: 89/327/EEC: Commission Decision of 10 May 1989 repealing Decisions 73/33/EEC, 76/34/EEC, 76/35/EEC and 76/671/EEC relating to the wrapping of beef subject to intervention measures (only the Danish, English, French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  trade policy
 Date Published: 1989-05-18

 Avis juridique important|31989D032789/327/EEC: Commission Decision of 10 May 1989 repealing Decisions 73/33/EEC, 76/34/EEC, 76/35/EEC and 76/671/EEC relating to the wrapping of beef subject to intervention measures (only the Danish, English, French and Dutch texts are authentic) Official Journal L 134 , 18/05/1989 P. 0035*****COMMISSION DECISION of 10 May 1989 repealing Decisions 73/33/EEC, 76/34/EEC, 76/35/EEC and 76/671/EEC relating to the wrapping of beef subject to intervention measures (Only the Danish, English, French and Dutch texts are authentic) (89/327/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Regulation (EEC) No 571/89 (2), and in particular Article 6 (7) thereof, Whereas Commission Decisions 76/33/EEC (3), 76/34/EEC (4), 76/35/EEC (5) and 76/671/EEC (6) authorizing the Kingdom of Belgium, the Kingdom of Denmark, Ireland and the Grand Duchy of Luxembourg respectively to waive the provisions relating to the wrapping of beef quarters subject to intervention measures were adopted under certain provisions of the detailed rules for the application of the intervention measures in force up to 2 April 1989; whereas those provisions no longer appear in the new detailed rules of application laid down by Commission Regulation (EEC) No 859/89 of 29 March 1989 laying down detailed rules for the application of intervention measures in the beef and veal sector (7); whereas the abovementioned Decisions should accordingly be repealed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS DECISION: Article 1 Decisions 76/33/EEC, 76/34/EEC, 76/35/EEC and 76/671/EEC are hereby repealed. Article 2 This Decision is addressed to the Kingdom of Belgium, the Kingdom of Denmark, Ireland and the Grand Duchy of Luxembourg. Done at Brussels, 10 May 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 148, 28. 6. 1968, p. 24. (2) OJ No L 61, 4. 3. 1989, p. 43. (3) OJ No L 7, 14. 1. 1976, p. 17. (4) OJ No L 7, 14. 1. 1976, p. 18. (5) OJ No L 7, 14. 1. 1976, p. 19. (6) OJ No L 231, 21. 8. 1976, p. 2. (7) OJ No L 91, 4. 4. 1989, p. 5.